Exhibit 10.2 EXECUTION COPY ANNEX A TO RESTATEMENT AGREEMENT THIRD AMENDED AND RESTATED CREDIT AGREEMENT Dated as of February 7, 2017 by and among GRAY TELEVISION, INC., as Borrower, THE LENDERS REFERRED TO HEREIN, as Lenders, WELLS FARGO BANK, NATIONAL ASSOCIATION, as Administrative Agent, Swingline Lender and Issuing Bank, BANK OF AMERICA, N. A. and ROYAL BANK OF CANADA, as Syndication Agents, and DEUTSCHE BANK AG NEW YORK BRANCH, as Documentation Agent WELLS FARGO SECURITIES, LLC, MERRILL LYNCH, PIERCE, FENNER & SMITH INCORPORATED, RBC CAPITAL MARKETS 1 and DEUTSCHE BANK SECURITIES INC., as Joint Lead Arrangers and Joint Bookrunners 1 RBC Capital Markets is a brand name for the capital markets businesses of Royal Bank of Canada and its affiliates. Table of Contents Page ARTICLE 1 DEFINITIONS 1 Section 1.1 Defined Terms 1 Section 1.2 Interpretation 47 Section 1.3 Cross References 47 Section 1.4 Accounting Provisions 47 Section 1.5 Rounding 48 Section 1.6 References to Agreement and Laws 48 Section 1.7 Times of Day 48 Section 1.8 Letter of Credit Amounts 48 Section 1.9 Guaranty 48 Section 1.10 Limited Condition Acquisition 49 Section 1.11 EAT Transactions 50 i Table of Contents (continued) Page ARTICLE 2 LOANS AND LETTERS OF CREDIT 51 Section 2.1 The Loans 54 Section 2.2 Manner of Borrowing and Disbursement 53 Section 2.3 Interest 55 Section 2.4 Fees 58 Section 2.5 Voluntary Commitment Reductions 59 Section 2.6 Prepayments and Repayments 60 Section 2.7 Evidence of Indebtedness; Loan Accounts 64 Section 2.8 Manner of Payment 64 Section 2.9 Reimbursement 65 Section 2.10 Pro Rata Treatment 66 Section 2.11 Capital Adequacy 67 Section 2.12 Taxes 67 Section 2.13 Letters of Credit 71 ii Table of Contents (continued) Page Section 2.14 Incremental Increases 74 Section 2.15 Cash Collateral 78 Section 2.16 Defaulting Lenders 79 Section 2.17 Reverse Dutch Auction Prepayments 81 Section 2.18 Extensions of Term Loans and Revolving Loan Commitments 83 ARTICLE 3 CONDITIONS PRECEDENT 86 Section 3.1 Conditions Precedent to Effectiveness of Agreement 86 Section 3.2 Conditions Precedent to Each Advance, Swingline Loan and Letter of Credit 90 ARTICLE 4 REPRESENTATIONS AND WARRANTIES 91 Section 4.1 Representations and Warranties 91 Section 4.2 Survival of Representations and Warranties, etc ARTICLE 5 GENERAL COVENANTS Section 5.1 Preservation of Existence and Similar Matters Section 5.2 Business; Compliance with Applicable Law Section 5.3 Maintenance of Properties Section 5.4 Accounting Methods and Financial Records Section 5.5 Insurance Section 5.6 Payment of Taxes and Claims Section 5.7 Compliance with ERISA Section 5.8 Visits and Inspections Section 5.9 [Reserved] Section 5.10 Use of Proceeds Section 5.11 Indemnity Section 5.12 Compliance with Anti-Corruption Laws and Sanctions Section 5.13 Covenants Regarding Formation of Subsidiaries and Acquisitions; Partnership, Subsidiaries; Designation of Subsidiaries Section 5.14 Payment of Wages Section 5.15 Further Assurances Section 5.16 License Subs Section 5.17 Maintenance of Network Affiliations; Operating Agreements iii Table of Contents (continued) Page Section 5.18 Ownership Reports Section 5.19 Environmental Compliance. Section 5.20 Covenants Regarding Post-Closing Deliveries Section 5.21 Maintenance of Debt Ratings ARTICLE 6 INFORMATION COVENANTS Section 6.1 Quarterly Financial Statements and Information Section 6.2 Annual Financial Statements and Information Section 6.3 Officer’s Compliance Certificates Section 6.4 Copies of Other Reports Section 6.5 Notice of Litigation and Other Matters ARTICLE 7 NEGATIVE COVENANTS Section 7.1 Indebtedness Section 7.2 Limitation on Liens Section 7.3 Amendment and Waiver Section 7.4 Liquidation, Merger; Disposition of Assets; Specified Servicing Provider Sales Section 7.5 Investments Section 7.6 Restricted Payments Section 7.7 First Lien Leverage Ratio Section 7.8 Affiliate Transactions Section 7.9 ERISA Liabilities Section 7.10 No Limitation on Upstream Dividends by Subsidiaries Section 7.11 Nature of Business Section 7.12 Anti-Corruption; Sanctions ARTICLE 8 DEFAULT Section 8.1 Events of Default Section 8.2 Remedies Section 8.3 Payments Subsequent to Declaration of Event of Default Section 8.4 Administrative Agent May File Proofs of Claim Section 8.5 Credit Bidding iv Table of Contents (continued) Page ARTICLE 9 THE ADMINISTRATIVE AGENT Section 9.1 Appointment and Authority Section 9.2 Rights as a Lender Section 9.3 Exculpatory Provisions Section 9.4 Reliance by the Administrative Agent Section 9.5 Delegation of Duties Section 9.6 Resignation of Administrative Agent Section 9.7 Non-Reliance on Administrative Agent and Other Lenders Section 9.8 No Other Duties, etc Section 9.9 Indemnification Section 9.10 Collateral and Guaranty Matters Section 9.11 Secured Hedge Agreements and Secured Cash Management Agreements ARTICLE 10 CHANGE IN CIRCUMSTANCES AFFECTING LIBOR ADVANCES Section 10.1 LIBOR Basis Determination Inadequate or Unfair Section 10.2 Illegality Section 10.3 Increased Costs Section 10.4 Effect On Other Advances Section 10.5 Claims for Increased Costs and Taxes ARTICLE 11 MISCELLANEOUS Section 11.1 Notices Section 11.2 Expenses Section 11.3 Waivers Section 11.4 Set-Off Section 11.5 Successors and Assigns; Participations Section 11.6 No Advisory or Fiduciary Responsibility Section 11.7 Counterparts Section 11.8 Governing Law Section 11.9 Severability Section 11.10 Interest v Table of Contents (continued) Page Section 11.11 Table of Contents and Headings Section 11.12 Amendment and Waiver Section 11.13 Entire Agreement Section 11.14 Other Relationships Section 11.15 Directly or Indirectly Section 11.16 Reliance on and Survival of Various Provisions Section 11.17 Senior Indebtedness Section 11.18 Obligations Several Section 11.19 Survival of Indemnities Section 11.20 Term of Agreement Section 11.21 Advice of Counsel Section 11.22 No Strict Construction Section 11.23 USA Patriot Act Section 11.24 Treatment of Certain Information; Confidentiality Section 11.25 Amendment and Restatement; No Novation Section 11.26 Acknowledgement and Consent to Bail-In of EEA Financial Institutions ARTICLE 12 WAIVER OF JURY TRIAL Section 12.1 Waiver of Jury Trial ARTICLE 13 HOLDING COMPANY REORGANIZATION Section 13.1 Holding Company Reorganization vi EXHIBITS Exhibit A - Form of Assignment and Assumption Agreement Exhibit B - Form of Amended and Restated Collateral Agreement Exhibit C - Form of Certificate of Financial Condition Exhibit D - Form of Request for Advance Exhibit E-1 - Form of Revolving Loan Note Exhibit E-2 - Form of Term Loan Note Exhibit E-3 - [Reserved] Exhibit E-4 - Form of Swingline Note Exhibit F - Form of Amended and Restated Subsidiary Guaranty Exhibit G-1 - Form of Borrower Loan Certificate Exhibit G-2 - Form of Subsidiary Loan Certificate Exhibit H - Form of Officer’s Compliance Certificate Exhibit I - Form of Auction Procedures Exhibit J - Form of Notice of Account Designation Exhibit K-1 - Form of U.S. Tax Compliance Certificate (Non-Partnership Foreign Lenders) Exhibit K-2 - Form of U.S. Tax Compliance Certificate (Non-Partnership Foreign Participants) Exhibit K-3 - Form of U.S. Tax Compliance Certificate (Foreign Participant Partnerships) Exhibit K-4 - Form of U.S. Tax Compliance Certificate (Foreign Lender Partnerships) SCHEDULES Schedule 1 - Liens Schedule 2 - Stations, Operating Agreements and Licenses Schedule 3 - Litigation Schedule 4 - Subsidiaries Schedule 5 - Affiliate Transactions Schedule 6 - Indebtedness Schedule 7 - Trademarks, Patents, Copyrights Schedule 8 - Labor Matters Schedule 9 - Environmental Matters Schedule 10 - Real Property Schedule 11 - Post-Closing Matters Schedule 12 - Existing Letters of Credit vii third AMENDED AND RESTATED CREDIT AGREEMENT This THIRD AMENDED AND RESTATED CREDIT AGREEMENT (this “ Agreement ”) is entered into as of February 7, 2017 by and among GRAY TELEVISION, INC., a Georgia corporation (“ Gray ”), as borrower, the lenders who are party to this Agreement and the lenders who may become party to this Agreement pursuant to the terms hereof, as Lenders (as defined below), and WELLS FARGO BANK, NATIONAL ASSOCIATION, as Administrative Agent (as defined below). STATEMENT OF PURPOSE WHEREAS, the Borrower (as defined below), the Administrative Agent (successor by merger to Wachovia Bank, National Association) and the lenders party thereto entered into the Original Credit Agreement (as defined below); WHEREAS, the Original Credit Agreement was amended and restated by the Existing Credit Agreement (as defined below); WHEREAS, the Existing Credit Agreement was amended and restated by the Second Amended and Restated Credit Agreement (as defined below); WHEREAS, the Borrower has requested, and the Lenders have agreed, to amend and restate the Second Amended and Restated Credit Agreement and to extend certain credit facilities to the Borrower on the terms and conditions of this Agreement; WHEREAS, pursuant to the Restatement Agreement (as defined below), the Term B-2 Loan (as defined below) was exchanged for and replaced the Existing Term Loans (as defined below); NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency of which are hereby acknowledged by the parties hereto, such parties hereby agree as follows: ARTICLE 1 Definitions Section 1.1 Defined Terms . The following terms when used in this Agreement shall have the following meanings: “ Acquisition ” shall mean, whether, in a single transaction or a series of related transactions and whether by purchase, lease (including any lease that contains upfront payments and/or buyout options), exchange, issuance of stock or other equity or debt securities, merger, reorganization or any other method, (a) any acquisition by the Borrower or any Restricted Subsidiary of a majority of the Capital Stock of any other Person which have the ordinary voting power for the election of the board of directors (or equivalent governing body) of such other Person, (b) any acquisition by the Borrower or any Restricted Subsidiary of all or substantially all of the assets of any other Person (including, without limitation, any acquisition by the Borrower or any Restricted Subsidiary of the assets or Capital Stock of any other Person (or the rights to acquire, or assign the right to acquire, such assets or Capital Stock) and the substantially concurrent entry into (or assumption of) a Station Servicing Arrangement), (c) any other acquisition by the Borrower or any Restricted Subsidiary of the assets constituting a business, division, line of business or a television station (including the FCC License with respect thereto) from another Person which acquisition is not in the ordinary course of business for the Borrower or such Restricted Subsidiary or (d) any Investment in an Unrestricted Subsidiary, the proceeds of which will be used to acquire the Capital Stock of such Unrestricted Subsidiary from a third party, if as result of, and substantially concurrently with, such Investment such Unrestricted Subsidiary becomes a Restricted Subsidiary in accordance with the terms hereof. 1 “ Acquisition Documents ” shall mean, with respect to any applicable Acquisition or Acquisitions (including, without limitation, the Hoak Acquisition and each Specified Acquisition), (a) the applicable purchase agreement (or equivalent), together with all schedules, exhibits, addenda and attachments thereto (including, without limitation, any assignment agreements or options to purchase any rights of any other Persons under the applicable purchase agreement (or equivalent) and any related agreements granting the Borrower or any of its Restricted Subsidiaries the right to assign any of its respective rights under any such agreements), (b) all Shared Services Agreements, Joint Sales Agreements, Local Marketing Agreements, option agreements, put/call agreements, management services agreements (or similar agreements or instruments), as applicable, and other material agreements and documents (if any) entered into (or assumed) in connection with any Sharing Arrangement to which the Borrower, any Restricted Subsidiary or any target of such Acquisition is or will be a party or relating to any television station to be acquired in such Acquisition and (c) subject to Section 6.5 , all other material documents and agreements (if any) entered into by any Credit Party (including, without limitation, all material documents and agreements filed with the FCC), in each case, entered into in connection therewith. “ Act ” shall have the meaning ascribed thereto in Section11.23
